Citation Nr: 1243103	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea, claimed as breathing problems, to include as secondary to his service connected residuals of a nose fracture.  

3.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD). 

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971, with additional service in the National Guard from June 1989 to August 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  The claim for service connection for bilateral hearing loss was previously before the Board in September 2010 when it was remanded for further development.  It has now been returned to the Board for additional appellate consideration. 

The claim for service connection for sleep apnea, claimed by the Veteran to be breathing problems, was also before the Board in September 2010.  The Board recognized that the Veteran had submitted a timely notice of disagreement with a denial of this claim by the RO, then remanded in order for the RO to provide the Veteran a statement of the case.  This has been accomplished, and as the Veteran has submitted a timely substantive appeal, this claim is also properly before the Board.  See 38 C.F.R. § 20.200.  

Subsequent to the September 2010 remand, entitlement to service connection for PTSD and for DDD was established in a February 2012 rating decision.  The Veteran submitted a timely notice of disagreement with the initial evaluations assigned to each of these disabilities in April 2012.  As will be explained below, a statement of the case must be provided to the Veteran for each of these claims.  Manlincon v. West, 12 Vet. App. 238 (1998).  

The Veteran offered testimony at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss as a result of noise exposure during active service.  He testified that this noise exposure occurred in Vietnam, where his duties brought him near 105 millimeter artillery pieces while they were being fired.  The Veteran also contends that the residuals of his service connected fracture of the nose either causes or aggravates his obstructive sleep apnea. 

Initially, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24) (West 2002).  The Veteran does not contend that he sustained any specific injury during his service in the National Guard from June 1989 to August 1993.  However, in order to avoid any additional remands, the Board finds that all periods of active duty for training and inactive duty for training should be verified.  

Regarding his hearing loss, the Veteran has a current diagnosis, documented in a VA examination report of August 2007.  Service treatment records reveal that in February 1969 the Veteran perforated his left eardrum and complained of diminished hearing.  Hearing loss, as defined under 38 C.F.R. § 3.385, was also documented in February 1992.  While a VA examination was afforded to the Veteran for this claim in August 2007, the examiner provided a negative nexus opinion based on the lack of documentation in his service treatment records.  In September 2010, the Board found that this opinion was based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  This claim was remanded to obtain an additional examination and opinion, and the Board directed the examiner to review the February 1969 and February 1992 records service treatment records.  

Subsequent to the September 2010 remand, the Veteran was afforded an additional VA examination in October 2011.  This examiner reviewed the claims folder and noted the February 1992 hearing examination but failed to specifically note the February 1969 record of a complaint of a perforated left eardrum with diminished hearing.  The examiner stated that as the Veteran was discharged in 1971 and had a normal audiogram as recently as June 1989, then it was less likely than not that the Veteran's current hearing loss was due to active duty noise exposure.  However, as this opinion fails to address the possibility of hearing loss due to the perforated ear, as the September 2010 remand indicated was necessary, the Board finds that a clarification of the October 2011 opinion is required.  

In regards to the Veteran's claim for service connection for sleep apnea to include as secondary to the residuals of his service connected nose fracture, the medical evidence shows that that the Veterna has been diagnosed with obstructive sleep apnea since 1999.  A review of Virtual VA shows that the evaluation for the Veteran's nose fracture was recently increased to 10 percent based upon obstruction of the nasal passages on each side.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has yet to be afforded a VA examination of his obstructive sleep apnea in order to determine the nature and etiology of this disability.  Given that the Veteran has a diagnosis of obstructive sleep apnea, and given that he now has a 10 percent evaluation for his service connected residuals of a nose fracture based on findings of obstruction of the nasal passages, the Board finds that the Veteran should be provided a VA examination in order to determine the nature and etiology of his obstructive sleep apnea.  

As explained above, entitlement to service connection for PTSD and for DDD was established in a February 2012 rating decision.  The Veteran submitted a timely notice of disagreement with the initial evaluations assigned to each of these disabilities in April 2012, but he has yet to be provided a statement of the case or an opportunity to complete his appeals.  Therefore, a statement of the case must be provided to the Veteran for each of these claims.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case with respect to the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to an initial evaluation in excess of 10 percent for DDD.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  Each issue should be returned to the Board for further consideration only if the Veteran files a timely substantive appeal for that issue. 

2.  Verify all periods of active duty for training and inactive duty for training for the Veteran's service in the National Guard from June 1989 to August 1993. 

3.  Return the claims folder to the examiner who conducted the October 2011 hearing examination and authored the accompanying opinion.  The examiner should be asked to provide the following clarifying opinions:
a) Is it as likely as not that the Veteran's current hearing loss of the left ear was incurred due to the February 1969 perforation of the left ear drum in service?  In reaching this decision, the examiner should note not only the February 1969 service treatment record that states the Veteran had a perforation of the left ear drum with complaints of reduced hearing, but the additional February 1969 records that seem to state that there was no perforation of the left ear drum, but only impacted cerumen.  
b) Is it as likely as not that the Veteran's current hearing loss of the right ear was incurred due to the impacted cerumen of that ear noted in a February 1970 service treatment record?  
The reasons and bases for all opinions should be noted.  If the examiner is unable to provide either the whole or a portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should also be noted.  Any specialist or evidence necessary to provide the requested opinion should be identified.  

If the October 2011 examiner is no longer available, the claims folder and the report of that examination should be forwarded to another examiner of equal or greater qualifications in order to obtain the requested opinions.  An additional examination is required only if deemed necessary by the examiner.  

4.  Schedule the Veteran for a VA examination of his claimed obstructive sleep apnea in order to determine the nature and etiology of this disability.  The claims folder must be forwarded to the examiner for use in the study of this case.  All indicated tests and studies should be completed.  After completion of the examination and the record review, attempt to provide the following opinions:
a) Is it as likely as not that the Veteran's obstructive sleep apnea was incurred in or aggravated (increased in severity beyond the natural progression) due to an event or injury during active service or any period of verified active duty for training, or an injury sustained during a verified period of inactive duty for training?
b) Is it as likely as not that the Veteran's obstructive sleep apnea was incurred in or aggravated (increased in severity beyond the natural progression) due the Veteran's service connected residuals of a nose fracture?  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


